Citation Nr: 1737428	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-17 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Casey Walker, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was later transferred to the RO in Detroit, Michigan. 

In February 2017, the Veteran and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that additional evidence, including VA treatment records through June 2016, January and March 2016 Disability Benefits Questionnaire (DBQ) reports, and January 2017 opinions from Dr. K.B.D., was added to the record after the issuance of a November 2013 supplemental statement of the case.  As the Veteran's service connection claims for migraine headaches, sleep apnea, and chronic fatigue syndrome are granted herein, he has suffered no prejudice in the Board considering this newly-received evidence with respect to these claims. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's currently diagnosed migraine headaches had their onset during active service. 

3.  The Veteran's currently diagnosed sleep apnea had its onset during active service.

4.  During the pendency of the appeal and prior to December 31, 2016, the Veteran has been diagnosed with chronic fatigue syndrome that manifested to at least a compensable degree.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for chronic fatigue syndrome, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Furthermore, compensation may be granted for disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117. 

Under 38 U.S.C.A. § 1117 (a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  "Qualifying chronic disability" includes (a) undiagnosed illness and (b) medically unexplained chronic multi-symptom illness, to include chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is currently December 31, 2016.  See 38 C.F.R. § 3.317 (a)(1)(i).  In order to qualify, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a), (b).

The term "objective indications of a qualifying chronic disability" includes both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 U.S.C.A. § 1117 (g).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Migraine Headaches

Factual Background

The Veteran maintains that he has migraine headaches as result of his service.  Specifically, he has reported that his headaches "started in the military" and that such manifested as "the usual aches and pains" during service without having sustained a head injury.  See February 2017 Hearing Tr. at 54-55.    

An August 1986 enlistment examination report contains normal findings as to the head and neurological conditions.  In an April 1990 service treatment record, the Veteran complained of "dizziness and '[b]lackouts' x 3 days" and reported that during each episode of blackout, "he los[t] consciousness and f[ell] to floor," each episode limited [to]1 hour."  Physical examination of the head, eyes, ears, nose, and throat yielded findings within normal limits at the time.  While a May 1992 separation examination report notes clinically normal findings as to the head and other neurological conditions, in the accompanying report of medical history, the Veteran answered affirmative as to frequent or severe headaches and explained that he "started having occasional severe headaches [in] [19]90."   

In an April 1993 medical certificate containing results from Persian Gulf War screening, the examiner noted the Veteran's complaints of being 'fuzzy headed.' 

Post-service treatment records reflect recurrent complaints, treatments, and diagnoses referable to migraine headaches.  See September 2003 VA treatment note (reporting having experienced "headaches 'forever' starting after [the Veteran] got out of service 10 years ago"); June 2009 VA treatment note (reflecting a diagnosis of common migraine and tension headache); June 2010 VA neurology consult note (assessing that the Veteran had headaches "of migrainous origin"). 

In a September 2009 VA examination report, the examiner noted that a review of the Veteran's clinical history "show[ed] that he always ha[d] a headache."  The examiner then rendered a diagnosis of migraine headaches, although he did not provide an opinion as to whether it was related to service.  

In March 2012, the Veteran underwent a VA Gulf War general medical examination.  The examiner provided a diagnosis of migraine headaches and noted the Veteran's report that he developed headaches during service without having sustained an injury.  The examiner opined that the Veteran's migraine headaches were less as likely as not due to service, to include environmental hazard exposure during Southwest Asia Theater of Operations.  As rationale, the examiner noted that except in the May 1992 report of medical history, there was "no further documentation regarding headaches during military service, nor immediately following discharge from military."  In addition, there was "no further documentation of headaches until 2005, 14 years after discharge from military."  This opinion has limited probative value as the examiner relied on the absence of documented treatment records and did not consider the pertinent clinical evidence reflecting the continuity of the Veteran's headaches symptomatology.  See September 2003 VA treatment note (reporting having experienced "headaches 'forever' starting after [the Veteran] got out of service 10 years ago"); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In a January 2016 DBQ report for headaches, Dr. K.B.D. diagnosed the Veteran with migraine headaches and remarked that he had a "[l]ong standing history of migraines."  

In a January 2017 opinion, Dr. K.B.D. "concluded that . . . it is more likely than not that the Veteran's current condition of migraine headaches began while he was on active duty and during his time of military service."  As rationale, she cited the April 1990 service treatment record noting dizziness and episodes of blackouts and the May 1992 report of medical history containing the Veteran's affirmative answers as to frequent headaches.  She also noted that the Veteran "has been actively treated for his migraine headaches since he separated from active duty military [service]."  She then explained that "[the Veteran's] documented in-service complaints of migraines and other likely related incidents, coupled with his continuity of symptoms . .  . all play a role in [her] medical reasoning."   

Analysis

The Board resolves all reasonable doubt in the Veteran's favor and finds that service connection for migraine headaches is warranted. 

As the record clearly documents the Veteran's current diagnosis of migraine headaches, the remaining inquiry is whether such diagnosis is due to service. 

In this regard, the Board places great probative weight on the January 2017 opinion from Dr. K.B.D., who cited the referenced in-service symptoms related to headaches "coupled with [the Veteran's] continuity of symptoms" since service and determined that his migraine headaches had their onset in service.  As such, the Board finds that the January 2017 opinion is based on a review of the Veteran's claims file, accompanied by a detailed rationale based on an accurate history and medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board additionally notes that service connection on presumptive basis for chronic disabilities was considered, as migraine headaches are recognized as an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  While it is unclear whether the May 1992 report of medical history reporting frequent or severe headaches and/or the April 1993 medical certificate noting  complaints of being 'fuzzy headed' demonstrate manifestations of migraine headaches to a compensable degree, given the evidence and the medical opinion already of record, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Accordingly, service connection for migraine headaches is warranted.  In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53. 

III.  Sleep Apnea

Factual Background

The Veteran contends that he has sleep apnea due to service.  Specifically, he argues that the claimed sleep apnea is due to "snoring problems," "dizzy spells," and "fainting" during service.  See February 2017 Hearing Tr.  at 40. 

The August 1986 enlistment examination report contains normal findings relevant to sleep apnea.  As noted, in the April 1990 service treatment record, the Veteran complained of "dizziness and '[b]lackouts' x 3 days" and reported that during each episode of blackout, "he los[t] consciousness and f[ell] to floor," each episode limited [to]1 hour."  An April 1990 X-ray report notes "processor artifacts particularly in the upper aspects of the thorax" and that there were "prominent broncho-vascular markings," although there were no acute cardiopulmonary changes or definite evidence of any abnormality at the time.  In the May 1992 separation examination report, the examiner indicated normal findings relevant to sleep apnea. 

In the April 1993 medical certificate containing results from Persian Gulf War screening, the examiner noted the Veteran's complaints of "frequent waking" from sleep.  

Post-service treatment records reference various complaints, treatments, and diagnoses referable to sleep apnea.  See October 2007 and April 2010 private treatment records (documenting treatments for and diagnoses of sleep apnea).  

The September 2009 VA examiner provided a diagnosis of obstructive sleep apnea, but did not render an opinion as to whether such diagnosis had its onset during service.  

In a statement received in September 2009, the Veteran's spouse wrote that since discharge from service, she observed that the Veteran "did not sleep well, snored very bad, was restless while sleeping, [and] woke up often all night."  She also reported that the Veteran at times "stopp[ed] breathing" during sleep.  

The March 2012 DBQ examiner opined that the Veteran's sleep apnea was less likely as not due to service, noting that there was "no documentation of sleep disturbances/apneic episodes, nor snoring during military service or within a year after discharge from military."  Further, there was "no documentation of sleep disturbance until 2007, 16 years after discharge from military service."  The opinion has limited probative value as it relies on the absence of documented treatment records and did not consider the pertinent clinical evidence, to include the April 1993 medical certificate noting the Veteran's report of "frequent waking" from sleep and lay statements regarding the onset and continuity of sleep apnea symptomatology.  See Dalton, 21 Vet. App. at 23. 

In a January 2017 opinion, Dr. K.B.D. determined that "it is at least as likely as not the Veteran's current obstructive sleep apnea began while he was on active duty."  As rationale, Dr. K.B.D. cited the in-service complaints of dizziness and blackouts, as well as the April 1990 X-ray report noting "processor artifacts particularly in the upper aspects of the thorax" in addition to "prominent broncho-vascular markings," which she found as a possible indication of "lung and respiratory distress" associated with sleep apnea.  Further, Dr. K.B.D. noted that the April 1993 medical certificate reflecting the complaint of "frequent waking" suggested "sleep disturbances shortly after active duty in 1993 . . . [which could be] construed as poor sleep commonly experienced by those suffering from sleep apnea."  

Analysis 

The Board resolves all reasonable doubt in the Veteran's favor and finds that service connection for sleep apnea is warranted. 

In this regard, the record documents in-service symptoms of sleep apnea and a current disability, and the January 2017 opinion from Dr. K.B.D. serves to link the current disability with these in-service symptoms.  The January 2017 opinion is the most probative medical opinion of record, as it was based on a review of the Veteran's claims file, accompanied by a detailed rationale based on an accurate history and medical knowledge.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is, at least, in relative equipoise.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano, 17 Vet. App. at 312. 

Accordingly, service connection for migraine headaches is warranted.  In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53. .

IV.  Chronic Fatigue Syndrome 

Factual Background 

The Veteran maintains that he has chronic fatigue syndrome as a result of service, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  See February 2017 Hearing Tr. at 72.  

As noted, the August 1986 enlistment examination report contains normal findings as to the head and neurological conditions.  In the April 1990 service treatment record, the Veteran complained of "dizziness and '[b]lackouts' x 3 days" and reported that during each episode of blackout, "he los[t] consciousness and f[ell] to floor," each episode limited [to]1 hour."  Physical examination of the head, eyes, ears, nose, and throat yielded findings within normal limits at the time.  The May 1992 separation examination report notes clinically normal findings as to the head and other neurological conditions.  

Post-service treatment records reflect various complaints of fatigue in conjunction with reported cognitive impairment, but without a conclusive etiology as to these symptoms. 

As discussed, in the April 1993 medical certificate, the examiner noted the Veteran's complaints of being 'fuzzy headed.'  

An August 2003 VA neuropsychology consult note reflects that the Veteran reported "periods of excessive fatigue" as well as "diminishing memory functioning."  The treating physician wrote that the testing results from the neuropsychological evaluation "unfortunately offer[ed] no explanation for his presenting complaints" at the time.  

A July 2009 VA mental health consult notes that the Veteran has had "multiple medical problems over many years, most prominently fatigue," but that he "denie[d] all psychiatric sx."  The VA psychiatrist assessed that the Veteran had "[n]o mental health sx at this time."   Later that month, a different VA treating physician provided an assessment of "[f]atigue noting that the Veteran "continue[d] to have issues with his memory/fatigue."

In the September 2009 VA examination report, the examiner provided a diagnosis of "Gulf War Syndrome" relevant to "chronic fatigue" for which the Veteran was scheduled to see a VA rheumatologist for clarification. 

Subsequently, in a September 2009 VA rheumatology consult note, the VA treating physician assessed that the Veteran had "chronic fatigue" with questionable etiology.  The VA treating physician noted that the Veteran had "chronic fatigue for years" and that he "began feeling tire[d] 1-2 mos (months) after out of military" with "[n]o apparent illness."  

In a November 2009 private speech pathology initial evaluation report, M.K.S., a speech-language pathologist, rendered a diagnosis of "[b]rain [f]og" and "Gulf war syndrome" after noting the Veteran's history of "chronic fatigue," periods of 'blanking out,' and "limited responsiveness to those around him."  The speech-language pathologist found that the Veteran exhibited "a mild cognitive impairment with his primary problem being auditory processing and recall" as well as "some mild word finding difficulties."  

In a March 2010 speech pathology evaluation report, the speech-language pathologist noted the Veteran's continued "difficulty with cognitive/memory" and rendered diagnoses of  "Gulf War Syndrome" and "[c]ognitive [i]mpairment," resulting in "moderate cognitive deficits, characterized by memory, problem solving, and reasoning" as well as "auditory comprehension deficits."  She also questioned "the possibility of small seizures causing [the Veteran's] brain lapses . . . which could explain the ongoing cognitive decline [he was] reporting."  Further testing was recommended.  

In an April 2010 private treatment note, the private treating physician noted the Veteran's report that "his cognition [was] worse when fatigue [was] bad."  

In the March 2012 DBQ report, the examiner provided a diagnosis of chronic fatigue syndrome and found that while continuous medication was not required to control symptoms for the condition, the symptoms were "nearly constant" and restricted routine daily activities to less than 50 percent of the pre-illness level.  The examiner also found that the Veteran had cognitive impairment attributable to chronic fatigue syndrome, resulting in poor attention, inability to concentrate and forgetfulness. 

In a March 2016 DBQ report for chronic fatigue syndrome, the examiner also rendered a diagnosis of chronic fatigue syndrome and found that sleep apnea, while able to produce similar symptoms as chronic fatigue syndrome, was excluded by history, physical examination and/or laboratory tests to the extent possible.   While continuous medication was unnecessary, the Veteran' chronic fatigue syndrome symptoms were nearly constant and resulted in periods of incapacitation lasting less than 1 week and restricted routine daily activities to less than 50 percent of the pre-illness level.   The examiner also wrote that the Veteran manifested cognitive impairment symptoms, to include poor attention, inability to concentrate, forgetfulness, and decreased intellectual functioning, that were attributable to his chronic fatigue syndrome.  

Analysis 

The Board resolves all reasonable doubt in the Veteran's favor and finds that service connection for chronic fatigue syndrome is warranted.  See 38 C.F.R. 3.317 (a). 

As discussed, under 38 C.F.R. § 3.317, service connection is presumed where a veteran exhibits objective indications of a disability due to a medically unexplained chronic multisymptom illness or symptoms, including chronic fatigue syndrome, provided that such disability manifests either during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317 (a).  

The Veteran served in the Southwest Asia Theater of operations during the Gulf War, as documented in his Form DD-214.  The remaining inquiry is whether he has exhibited objective indications of a chronic disability to at least a compensable degree no later than December 31, 2016.  

Post-service clinical evidence reflects objective indications of a chronic disability, to include various clinical records documenting the Veteran's complaints of chronic fatigue and cognitive impairment without a conclusive etiology.  See August 2003 VA neuropsychology note (reflecting the Veteran's report of "periods of excessive fatigue" and "diminished memory functioning" but noting that there was "no explanation for his presenting complaints" at the time); September 2009 VA rheumatology note (providing an assessment of "chronic fatigue" with questionable etiology); April 2010 private treatment note (reporting that "cognition [was] worse when fatigue [was] bad").  Moreover, the March 2012 and January 2016 DBQ examiners rendered diagnoses of chronic fatigue syndrome.  Based on the foregoing, service connection is warranted as the clinical evidence demonstrates that, during the pendency of the appeal (i.e. since April 2009), the Veteran was diagnosed with chronic fatigue syndrome.  See Gutierrez v. Principi, 19 Vet. App. 1, 8 (2004) (finding that evidence "specifically linking" the Veteran's current disability to service or the Gulf War is not required under § 3.317).  Further, clinical evidence illustrates that such disability was at least compensably disabling under the pertinent rating criteria.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2016) (providing a 20 percent rating for symptoms that are "nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level"); March 2016 DBQ report.  The evidence does not otherwise suggest that the diagnoses of chronic fatigue syndrome were caused by a supervening condition or event that occurred since separation, or that it was the result of his willful misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317 (a)(7)(i)-(iii).  

The Board is cognizant that the Veteran is being awarded service connection for migraine headaches herein.  Nonetheless, during the appeal period, the Veteran's chronic fatigue syndrome has been manifested by cognitive impairment, including reported memory loss, see November 2009 and March 2010 speech pathology evaluation report, that the Board finds to be separate and distinct manifestations from headache symptoms associated with his now-service-connected migraine headaches.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As for the award of service connection for sleep apnea granted herein, the March 2016 DBQ examiner specifically indicated that while sleep apnea resulted in similar symptoms including tiredness, these symptoms were excluded from chronic fatigue syndrome symptoms based on her review of clinical evidence.  Therefore, the Board finds that service connection for chronic fatigue syndrome would not constitute impermissible pyramiding under 38 C.F.R. § 4.14.  

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is, at least, in relative equipoise.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano, 17 Vet. App. at 312.  Resolving all reasonable doubt in the Veteran's favor, service connection for chronic fatigue syndrome is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.302; Gilbert, supra. 


ORDER

Service connection for migraine headaches is granted. 

Service connection for sleep apnea is granted. 

Service connection for chronic fatigue syndrome is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


